                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                            Chapter 11

M & G USA CORPORATION,et al.,l                                   Case No. 17-12307(BLS)

                  Debtors.                                       (Jointly Administered)

                                                                 Ref. Docket No. 1900

    CE'~T~~I~~'~'I^l`•T ^~ 1`•T~ ^~~3~~'~'IL'1`Z (1:T0 ~'~E~ ~~'UIP~'~~ RLGAP.~IllTC
        COMBINEll MONTHLY FEL AP~'LICATION OF PRIME CLERK LLC,
                ADMINISTRATIVE ADVISOR TO THE DEBTORS,FOR
            COMPENSATION FOR SERVICES AND REIMBURSEMENT OF
          EXPENSES FOR THE PERIODS FROM (I) MAY 1,2018 THROUGH
         1VIAY 31,2018 AND (II) AUGUST 1,2018 THROUGH AUGUST 31,2Q18

                  The undersigned counsel for the above captioned debtors (the "Debtors") hereby

certifies that:

                  On September 27, 2018, Prime Clerk LLC ("Prime Clerk"), administrative

advisor to the Debtors, filed and served the Combined Monthly Fee Application ofPNime CleNk

LLC, AdministNative AdvisoN to the Debtors,for Compensationfor SeNvices and Reimbzd~sement

ofExpensesfor the Periods Front (I) May 1, 2018 thNough May 31, 2018 and (II) August 1, 2018

thNough August 31, 2018(Docket No. 1900)(the "Application") with the U.S. Bankruptcy Court

for the District of Delaware (the "Court")

         2.       Pursuant to the Notice of the Application, objections to the Application were to be

filed and served no later than October 18, 2018, at 4:00 p.m. prevailing Eastern Time.



        The Debtors are the following twelve entities (the last four digits of their respective taxpayer identification
numbers follow in parentheses): M & G USA Corporation (3449), M & G Resins USA,LLC(3236), M & G
Polymers USA,LLC(7593), M & G Finance Corporation (4230), M&G Waters USA,LLC(2195),
Mossi & Ghisolfi International S.a r.l. (1270), M&G Chemicals S.A.(N/A), M&G Capital S.a r.l. (7812), M & G
USA Holding, LLC(3451), Chemtex International Inc.(7695), Chemtex Far East, Ltd.(2062)and Irido American
Investments, Inc.(9208). The Debtors' noticing address in these chapter 11 cases is 450 Gears Road, Suite 240,
Houston, Texas 77067.
        3.      The undersigned further certifies that a review of the Court's docket in these cases

shows no answer, objection, or other responsive pleading to the Application.

                In accordance with the Court's OrdeN Authorizing PNocedures for Interiyn

 Compensation and ReimbuNsement ofExpenses ofProfessionals (Docket No. 308), the Debtors

 are authorized to pay Prime Clerk $1,994.40, which represents 80% of the fees ($2,493.00), and

$0.00, which represents 100% of the expenses requested in the Application for the periods (i)

IViay i, ~vi8 i'nrougn Tray 3i, 2vi~ anti ~iij ~iugus~ i, 2"v1~ ~'ru°~u~i~ ~ugus~ 3i, 20io, u~or~ tr~~

filing of this certificate and without the need for entry of a Court order approving the

 Application.



Dated: October 26, 2018                            PACHULSKI STANG ZIEHL &JONES LLP

                                                  /s/Joseph M. Mulvihill
                                                  Laura Davis Jones(DE Bar No. 2436)
                                                  James E. O'Neill(DE Bar No. 4042)
                                                  Joseph M. Mulvihill(DE Bar No. 6061)
                                                  919 N. Market Street, 17th. Floor
                                                  P.O. Box 8705
                                                  Wilmington, DE 19899-8705 (Courier 19801)
                                                  Telephone: (302)652-4100
                                                  Facsimile:    (302)652-4400
                                                  Email:        ljones@pszjlaw.com
                                                                joneill@pszjlaw.com
                                                                jmulvihill@pszjlaw.tom

                                                   and

                                                   JONES DAY
                                                   Scott J. Greenberg
                                                   Stacey L. Corr-Irvine
                                                   250 Vesey Street
                                                   New York, NY 10281
                                                                                      .
                                                   Telephone...........(212) 326-3939
                                                   Facsimile:        (212)755-7306
                                                   Email:            sgreenberg@jonesday.com
                                                                     scorrirvine@jonesday.com



                                                 -2-
 and



 Carl E. Black
 901 Lakeside Avenue
 Cleveland, Ohio 44114
 Telephone: (216)586-7035
 Facsimile:    (216)579-0212
 Email:        ceblack@jonesday.com

 Co-Counsel for the Debtors and Debtors in
 Possession




-3-
